Citation Nr: 0109080	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-09 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
costochondritis, on appeal from an initial grant of benefits 
under 38 U.S.C.A. § 1151 (West Supp. 2000).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to April 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision in which the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) granted benefits under 38 U.S.C.A. § 1151 (West 
Supp. 2000) for costochondritis and assigned a noncompensable 
evaluation therefor, as of January 27, 1998.  In April 2000, 
the RO assigned a 10 percent disability rating for this 
disorder, again effective as of January 27, 1998.

A personal hearing was held by videoconference in August 2000 
before the undersigned Board member, sitting in Washington, 
D.C.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).


REMAND

The veteran, in seeking increased compensation for her 
costochondritis, indicated in her testimony before the 
undersigned Board member that she experienced persistent 
chest pain and pressure, which she described as experiencing 
a heart attack.  She also indicated that she is unable to 
raise her hands above her head, and that she had to wear a 
sports bra and camisole, inasmuch as other bras caused pain.  
However, the report of the most recent VA examination, which 
was conducted prior to this hearing, does not set forth 
findings that reflect this testimony, nor does it provide 
sufficient information by which to ascertain the severity of 
her disability, to include whether this disability is 
productive of slight, moderate, moderately severe or severe 
impairment.  See 38 C.F.R. § 4.73, Diagnostic Code 5322 
(2000); see also Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at § 5103A(d)(1)), which mandates a medical 
examination when such an examination is necessary to make a 
decision on the claim.

This case is accordingly REMANDED for the following actions:

1.  Accord the veteran an examination by 
the appropriate specialist or 
specialists, in order to ascertain the 
severity of her costochondritis, to 
include, if necessary, all 
musculoskeletal and pulmonary impairment 
resulting therefrom.  Review of 
musculoskeletal impairment should include 
an assessment of all functional 
impairment resulting from her 
costochondritis, to include such factors 
as limitation caused by pain, fatigue, 
and decreased movement.  All tests 
indicated are to be accomplished at this 
time, and all findings, and the reasons 
therefor, are to be set forth in a clear, 
logical and legible manner on the 
examination report(s).  These findings 
should include an assessment as to 
whether the veteran's costochondritis is 
productive of slight, moderate, 
moderately severe or severe impairment.  
The veteran's claims folder is to be 
furnished to the examiner(s) prior to 
each examination, for review and 
referral.  Each examiner is to indicate 
on the examination report that he or she 
has reviewed the claims folder.

2.  Upon satisfactory completion of the 
above examination, review the pertinent 
evidence and determine whether an 
increased disability rating for 
costochondritis can now be granted at any 
time during the period that began on 
January 27, 1998, in accordance with 
Fenderson v. West, 12 Vet. App. 119 
(1999), by which "staged" ratings may be 
assigned following appeal from an initial 
grant of compensation.  If the decision 
remains in any manner adverse to the 
veteran, she and her representative 
should be furnished with a supplemental 
statement of the case, and with an 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  She is advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action with regard to her claim, to include 
the possible denial thereof.  See 38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until she is so informed.  
The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

